Citation Nr: 1709239	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-36 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for mucoepidermoid carcinoma, to include as due to Agent Orange, secondhand smoke, and fuel exposure.

2.  Entitlement to a disability rating in excess of 10 percent for right knee strain with degenerative joint disease (DJD), status post arthroscopic meniscectomy, from July 1, 2011 to June 5, 2016, and a disability rating in excess of 20 percent from June 6, 2016 to December 4, 2016.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an increased rating in excess of 10 percent for postoperative, deviated nasal septum with chronic sinusitis.  

5.  Entitlement to service connection for right hip degenerative arthritis.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to April 1972.  The Veteran served in the Republic of Vietnam from September 1966 to April 1968. 

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2008 and January 2017 of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In August 2011, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the file.

In September 2013, the Board reopened a claim of entitlement to service connection for mucoepidermoid carcinoma and remanded the issue for RO adjudication on the merits.  The claim of entitlement to a rating in excess of 10 percent for right knee strain with DJD was remanded to afford the Veteran a VA examination to determine the current severity of his service-connected right knee disability.

In June 2014, the Veteran submitted a waiver of agency of original jurisdiction (AOJ) consideration of new evidence pursuant to 38 C.F.R. § 20.1304.  The Veteran indicated that if he located and wished to submit evidence at a later time, he waived his right to have his case remanded to the AOJ.  He asked the Board to consider the new evidence and proceed with the adjudication of the appeal.  

In October 2014, the Board remanded the claim for service connection for mucoepidermoid carcinoma for further development which included obtaining a VA examination to determine the nature and etiology of his mucoepidermoid carcinoma.  

In the October 2014 decision, the Board denied the claim for a disability rating in excess of 10 percent for right knee strain with DJD for the period prior to March 21, 2011; and entitlement to a disability rating in excess of 10 percent for right knee strain with DJD, status-post arthroscopic meniscectomy for the period from July 1, 2011.  The Board also determined that a claim for TDIU had not been raised based on the Veteran's August 2011 Board hearing in which he testified that he was employed as a teacher.

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (JMPR) and the Court issued an Order on July 2015 which incorporated the JMPR and vacated the Board's October 2014 decision, to the extent that it denied an evaluation in excess of 10 percent for right knee strain with DJD from July 1, 2011, and to the extent that it determined that a claim for TDIU had not been raised.  The JMPR requested the Board to provide further explanation of the finding that the Veteran did not have compensable instability of the right knee, given the Veteran's October 2013 statement that his right knee was "quite unstable."  The parties also agreed that the record contained evidence suggesting that the Veteran might be unemployable as a result of his service-connected knee disability, raising a claim for TDIU.  The Court determined that a claim for TDIU should have been inferred and addressed.  These claims were remanded to the Board for development in accordance with the JMPR.

In December 2015, the Board remanded the claim for an increased rating for the Veteran's service-connected right knee disability for the period from July 1, 2011 and the claim for TDIU for further development.

In a September 2016 rating decision, the RO increased the rating from 10 percent to 20 percent, for the right knee meniscal tear/strain with DJD (previously rated as right knee strain with DJS with scar, status post arthroscopic surgery under diagnostic code 5003-5060), effective from June 6, 2016, the date of the VA examination showing a worsening of his right knee disability.  However, since this increase did not constitute a full grant of the benefit sought, the higher evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

A January 2017 rating decision assigned a temporary total rating to the service-connected right knee disability from December 5, 2016 pursuant to 38 C.F.R. § 4.30 based upon convalescence, and a 30 percent disability rating was assigned from February 1, 2018 under Diagnostic Code 5055, knee replacement.   

The January 2017 rating decision denied entitlement to an increased rating for postoperative deviated nasal septum with chronic sinusitis and denied service connection for right hip degenerative arthritis.  The Veteran disagrees with the January 2017 RO decision.  See the notice of disagreement dated in February 2017.  A Statement of the Case has not been provided as to these issues, and therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998). 

The issues of entitlement to TDIU, an increased rating for postoperative deviated nasal septum with chronic sinusitis, and service connection for right hip degenerative arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he served in the Republic of Vietnam; thus, his in-service herbicide exposure is presumed.
 
2.  The mucoepidermoid carcinoma manifested many years after active service and the mucoepidermoid carcinoma is not related to active duty service to include exposure to Agent Orange, secondhand smoke, or fuel.

3.  For the time period of the appeal from July 1, 2011 to June 5, 2016, the service-connected right knee degenerative joint disease was manifested by pain; X-ray evidence of degenerative changes in the knee joint; tenderness; full extension; full flexion; and functional loss manifested by interference with sitting, standing, and weight bearing activities, pain on movement, and disturbance of locomotion. without objective evidence of deformity, subluxation, lack of endurance, dislocation, heat, or redness in the knee joint, or evidence of additional limitation of motion or loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination or right knee instability.

4.  For the time period of the appeal from June 6, 2016 to December 4, 2016, the service-connected right knee degenerative joint disease has been manifested by pain; X-ray evidence of degenerative changes in the knee joint; extension limited to no more than 15 degrees; flexion limited to less than 105 degrees; and functional loss manifested by interference with sitting, standing, climbing, and squatting; without objective evidence of deformity, subluxation, lack of endurance, dislocation, heat, or redness in the knee joint, or evidence of additional limitation of motion or loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination or right knee instability.

5.  For the time period of the appeal from July 1, 2011 to December 4, 2016, the Veteran had symptoms of swelling, effusion and intermittent locking associated with his right knee meniscectomy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for mucoepidermoid carcinoma, to include as due to Agent Orange, secondhand smoke, and fuel exposure are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).   

2.  For the time period of the appeal from July 1, 2011 to June 5, 2016, the criteria for a disability rating higher than 10 percent for a right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2016).

3.  For the time period of the appeal from June 6, 2016 to December 4, 2016, the criteria for a disability rating higher than 20 percent for a right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2016).

4.  For the time period of the appeal from July 1, 2011 to December 4, 2016, the criteria for a separate compensable rating for instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2016).

5.  For the time period of the appeal from July 1, 2011 to December 4, 2016, the criteria for a separate 10 percent disability rating for symptomatic removal of semilunar cartilage of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5259 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO issued pre-adjudicatory notice letters dated in March 2008 and July 2008.  An additional notice letter was issued to the Veteran in February 2016.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  The Veteran identified private treatment records in support of his claims and the Board finds that the RO made all reasonable efforts to obtain the private records identified by the Veteran.  The information and evidence that has been associated with the claims file includes VA treatment records dated from 2008 to 2016, private treatment records, VA examinations, and the Veteran's statements and testimony.  The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  In June 2014, the Veteran informed VA that he had no additional information or evidence to submit in support of his claims.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

The Veteran was afforded VA examinations in July 2008, December 2013, April 2014, and June 2016 to obtain medical evidence as to the severity of the service-connected right knee disability.  The VA examinations were conducted by medical professionals and were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Veteran has been afforded adequate examinations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With regard to the claim for service connection for mucoepidermoid carcinoma, VA obtained medical opinions in March 2016 and June 2016.  The medical opinions address whether the carcinoma is related to active service including exposure to herbicides, fuel, and second hand smoke.  The Board finds that the medical opinions are adequate because the medical professionals issued the medical opinions after review of claims file and the Veteran's medical history, consideration of medical research, and in the case of the March 2016 VA opinion, consultation with a VA oncologist.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

During the course of this appeal, the Court decided Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Indeed, Correia stated "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 9.  The Board finds the August 2011, December 2013, April 2014, and June 2016 examinations are adequate under Correia.  First, the Board notes that retroactive range of motion testing cannot be performed.  Next, Correia stated "its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted."  Id. at *8 n.7.  Additionally, Correia indicated that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Id.  Here, the record shows that the Veteran has a service-connected bilateral knee disability, so there is no opposite undamaged joint to compare.  Thus, the Board finds the August 2011, December 2013, April 2014, and June 2016 VA examinations are adequate and provide the information necessary to evaluate his right knee disability during the periods on appeal.

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the August 2011 Board videoconference hearing, the Veteran was assisted by a representative.  The undersigned acting VLJ fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  See the Board hearing Transcript, pages 4 and 18.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error. 

As noted above, in September 2013 and December 2015, the Board remanded the increased rating issue to the AOJ for additional development and in October 2014, the Board remanded the service connection issue to the AOJ for additional development.  The Board finds that the AOJ substantially complied with the mandates of the Board remands.  The AOJ afforded the Veteran examinations of the service-connected right knee and obtained a medical opinion as to whether the carcinoma was related to active service.  Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as malignant tumors, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition to the regulations cited above, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii).  While these diseases include soft-tissue carcinomas, they do not include mucoepidermoid carcinomas.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).
Mucoepidermoid carcinoma is not one of the diseases which may be presumptively service connected where Agent Orange exposure is presumed; however, soft-tissue carcinoma is a presumptive disease.  See 38 C.F.R. § 3.309 (e).  In this regard, pursuant to the Board's October 2014 remand to obtain a VA medical opinion to clarify the Veteran's diagnosis, in June 2016 a VA examiner opined that it is not likely that the Veteran's mucoepidermoid carcinoma originated in the soft tissue.

VA has periodically published its findings regarding whether cancers of the oral cavity should be presumptively service connected on the basis of herbicide exposure.

The National Academy of Science (NAS), in Update 2010, had categorized certain health outcomes as having inadequate or insufficient evidence to determine whether an association with herbicide exposure existed.  This category was defined to mean that the available studies were of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association with herbicide exposure.  The health outcomes that met this category included: cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), nasal cavity (including ears and sinuses); the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; and esophageal cancer.  Update 2010 noted studies showing increased incidences of the studied cancers, but noted limitations in the studies.  See, e.g., Veterans and Agent Orange: Update 2010 (Update 2010), 77 Fed. Reg. 47924 -28 (Aug. 10, 2012); Update 2008 (Update 2008), 75 Fed. Reg. 81332 -35 (Dec. 27, 2010 ).

In December 2013, NAS released the IOM report: Veterans and Agent Orange: Update 2012.  In the published notice, the Secretary of VA made a determination based on consideration of IOM reports and all other sound medical and scientific information and analysis available that a presumption of service connection based on exposure to Agent Orange in Vietnam is not warranted for cancers of the oral cavity (including the lips and tongue) or the pharynx.  See 79 Fed. Reg. 20308 (Update 2012: April 11, 2014).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Court has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.").

Thus, the presumption is not the sole method for showing causation, and thereby establishing service connection.  The fact that the requirements of 38 C.F.R. § 3.309 have not been met in this case does not, in and of itself, preclude the Veteran from establishing service connection.  He may, in the alternative, establish service connection by way of proof of actual direct causation showing that his exposure to an herbicide agent during service caused his post-service cancer.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (d).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran does not claim, nor does the evidence show, that he developed mucoepidermoid carcinoma in service or within one year of discharge from service.  Rather, the Veteran asserts that service connection is warranted for mucoepidermoid carcinoma as due to his exposure to Agent Orange during service.  His DD Form 214 shows that he served in the Republic of Vietnam; thus, exposure to Agent Orange is presumed.

The service treatment records do not indicate any complaints, symptoms, or diagnosis of mucoepidermoid carcinoma. 

Post-service records from the Baptist Medical Center include a November 1997 report of pathology showing that he had mouth surgery to remove two teeth and a mucous gland tumor.  The report noted extensive involvement of the soft tissue, but did not clarify whether the cancer was of the mucous gland only, or if it may have originated in the soft tissue. 

At the hearing before the Board in August 2011, the Veteran testified that he worked on the flight line and filled tankers during which time he was exposed to the overspray.  The Veteran also asserts that he was constantly exposed to secondhand cigarette smoke during four 16-hour flights to and from Vietnam.  The Veteran stated that he is very sensitive to cigarette smoke and has always been a non-smoker.  See the Board Hearing Transcript dated in August 2011, pages 6-7. 

VA treatment records include a June 2012 VA outpatient treatment report which shows that the Veteran complained of mouth soreness and was concerned that his cancer had returned.

Additional records from the Baptist Health Medical Center include an August 2012 report which indicates that the Veteran underwent a transoral excision of a left jaw tumor.  The preoperative and postoperative diagnoses were left jaw pain, jaw mass, and a history of mucoepidermoid carcinoma.  Another August 2012 report indicates final microscopic pathologic diagnoses of low-grade mucoepidermoid carcinoma of the lingual surface of the mandible, deep molar trigone tissue, and deep soft palate.

Medical records from the Arkansas Otolaryngology Center include an August 2012 report which indicates that the pathology was reviewed and showed low-grade mucoepidermoid carcinoma consistent with a local recurrence of his prior tumor from the 1990s.  The physician noted that the tumor took 15 years to present. 

These records include a November 2014 from Dr. W.A.R. who noted the Veteran's history of a low-grade mucoepidermoid carcinoma of the left retromolar trigone.  He initially had resection with a left modified radical neck dissection in 1997.  In 2012, he underwent a wide localized excision of a localized recurrence.  There was no evidence of disease since that time; he was asymptomatic.  With regard to whether the mucoepidermoid carcinoma was related to Agent Orange exposure, the physician opined that it could not be related and that he was unaware of any research that investigated this specific finding.  

Medical records from the CARTI Cancer Center include an August 2011 statement by Dr. S.J.S., the doctor who performed the November 1997 surgery, who stated that the Veteran suspected that Agent Orange exposure caused his tumor; however, Dr. S.J.S. stated that he was unable to offer a medical opinion on the matter.  Specifically, he stated that he removed a large left oral cavity cancer and it proved to be a mucoepidermoid carcinoma which is a rare, minor salivary gland tumor.  He stated that the Veteran asked him to certify whether or not this tumor resulted from exposure to Agent Orange.  He stated that he did not know if this is the case, but reiterated that his tumor was rare and that he appeared to be cured. 

In a July 2015 opinion, Dr. S.J.S. indicated that the Veteran had been a nonsmoker and nondrinker his entire life and opined that "it is as likely as not that his cancer was caused by exposure to Agent Orange."

However, in a December 2016 opinion, Dr. S.J.S. indicated that he had no information that could allow him to indicate whether or not the Veteran's exposures led to the development of mucoepidermoid carcinoma of the oral cavity.  He stated that there simply is no data indicating what the potential causative factors for a minor salivary gland tumor might be.  He explained that many people think this may be a viral etiology, but the issue of secondhand smoke or [herbicide agents] or anything else, for that matter, is simply unknown.  He could only opine that "it is as likely as not" that any of these things might have had something to do with the development of oral cancer.  

Pursuant to the Board's October 2014 remand, in March 2016 a VA examiner reviewed the available records.  She opined that based on a review of the medical literature and review by a VA oncologist, the Veteran's diagnosed mucoepidermoid carcinoma is not related to any of the cancers listed on the list of diseases associated with exposure to Agent Orange.  Nor is his carcinoma related to or caused by his remote exposure to secondhand cigarette smoke or fuel.  She concluded that the Veteran's mucoepidermoid carcinoma is less likely than not medically related to his service, to include exposure to Agent Orange, secondhand cigarette smoke, or fuel.

On June 2016 VA dental and oral conditions examination the examiner diagnosed mucoepidermoid carcinoma.  The Veteran presented with a history of mucoepidermoid carcinoma diagnosed and confirmed by pathology lab in November 1997.  The left side of the neck was resected and teeth 17 and 18 were removed.  The examiner reviewed all records including the November 1997 surgery report of neck dissection and findings during the procedure were a perfect description of mucoepidermoid carcinoma.  This was later confirmed by pathology findings reports.  The dissection and findings were from the mandibular left side retromolar trigone area.

He explained that mucoepidermoid carcinoma is thought to originate from the epithelium of the major and minor salivary glands.  Area #17/18 of the left retromolar trigone area is associated with the minor salivary glands.  The retromolar left trigon area is associated with the minor salivary glands.  He opined that it is not as likely as not that the mucoepidermoid carcinoma originated in the soft tissue.  The findings description during the 1997 surgery are consistent with mucoepidermoid carcinoma and later diagnosed as mucoepidermoid carcinoma as by pathology laboratory. 

The examiner opined that it is not at least as likely as not that the Veteran's diagnosed mucoepidermoid carcinoma is medically related to Agent Orange, second hand smoke or fuel.  Mucoepidermoid carcinoma is not listed among VA's list of presumptive Agent Orange cancers.  In relating mucoepidermoid carcinoma to Agent Orange, second hand smoke or fuel, he would have to resort to mere speculation.  The rationale was that the etiology of most salivary cancers cannot be determined.  Mucoepidermoid carcinoma has a higher occurrence in certain professions, like plumbing and asbestos works, but there are no scientific studies which relate mucoepidermoid carcinoma to exposure to Agent Orange, secondhand smoke, or fuel.  In this regard, the examiner provided a sufficient rationale for the inability to provide an etiological opinion.  Jones v. Shinseki, 23 Vet. App. 383 (2010).

The Board finds that the VA medical examination and opinions provide highly probative evidence against the claim.  After reviewing the claims file, considering the Veteran's documented and reported history, and a physical examination, the examiners concluded that the Veteran's mucoepidermoid carcinoma was not related to his service, including his exposure to Agent Orange, secondhand smoke, and fuel.  The examiners provided a conclusion with a sufficient rationale.  Therefore, the VA medical examination and opinions provide probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In a September 2016 statement, the Veteran contended that the opinion(s) of Dr. S.J.S., his treating oncologist, who related his carcinoma to his Agent Orange exposure, is more probative than that of the June 2016 VA examiner/dental surgeon.

In this regard, the Board has considered the July 2015 seemingly positive medical opinion from Dr. S.J.S. that it is as likely as not that his mucoepidermoid cancer was caused by Agent Orange exposure.  However, in August 2011 the physician opined that he was unable to offer a medical opinion on the matter.

Moreover, in December 2016, Dr. S.J.S. opined that with regard to whether or not the Veteran's claimed exposures led to the development of mucoepidermoid carcinoma of the oral cavity, there simply is no data indicating what the potential causative factors for a minor salivary gland tumor might be.  He could only opine that "it is as likely as not" that Agent Orange, secondhand smoke, or fuel might have had something to do with the development of oral cancer.  However, this opinion is highly speculative in nature.  More importantly, it is evident that the physician is uncertain whether the Veteran's cancer is related to his exposure to Agent Orange, secondhand smoke, or fuel based on the fact that in August 2011 he was unable to offer any opinion, in July 2015 related the cancer to the reported exposures, but then in December 2016 opined that it might be related to his reported exposures.

It is important for the Veteran to understand that no one would dispute the finding that this condition "might" be the result of service (in other words, it is not impossible), the question is whether it is at least as likely as not related to service (50% or better chance).  It is well-established that a speculative opinion cannot be used to establish a claim for benefits.  See Stegman v. Derwinski, 3 Vet. App. 228 (1992) (held that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection).  In this regard, as noted above, the physician's August 2011 and December 2016 own opinions provide evidence against this claim. 

The Board acknowledges that the Veteran submitted medical treatise evidence and internet research which relates Agent Orange exposure and exposure to environmental irritants to mucoepidermoid carcinoma.  While these articles suggest an etiological relationship between these exposures and mucoepidermoid cancer.  These articles, however, contain no opinions as to the relationship between the cause of the Veteran's mucoepidermoid carcinoma and his service, including herbicide agent, secondhand smoke, or fuel exposure therein.  These articles simply provide speculative generic statements.  As these articles do not specifically state an opinion as to the relationship between the cause of the Veteran's mucoepidermoid carcinoma and his service, they lack probative value in the consideration of the Veteran's claim.  See Sacks v. West, 11 Vet. App. 314 (1998).

The Board also acknowledges that the Veteran submitted a February 2008 Board decision in support of his claim, but the facts of that case are distinguishable from the facts in this case, for the following reasons.  In this regard, the Board notes that previous Board decisions are not precedential, and are not binding on Board decisions in other cases.  38 C.F.R. § 20.1303 (2016); McDowell v. Shinseki, 23 Vet. App. 207, 228 (2009).  Here, the March 2005 decision which granted service connection for adenoid cystic carcinoma of the right tongue and floor of the mouth due to herbicide agent exposure was on based on the opinions of a VA physician who related the Veteran's cancer to herbicide agent exposure.  The Veteran's treating physician, a VAMC Chief of Otolaryngology indicated that growing literature established a link between Agent Orange exposure and the subsequent development of carcinoma in the aerodigestive tract- this is one of the main factors that distinguishes the 2008 decision from the present case.  In the Veteran's case, there is a lack of medical literature which links mucoepidermoid carcinoma to Agent Orange exposure, or exposure to secondhand smoke or fuel.  Rather, in this case in November 2014 treating physician Dr. W.A.R. stated that he was unaware of any research that investigated this specific finding.  In December 2016, treating physician Dr. S.J.S. stated that there simply is no data indicating what the potential causative factors for a minor salivary gland tumor might be. 

The Board finds that the claim must be denied.

While the Veteran contends that his mucoepidermoid cancer is related to his service, it does not appear that he contends that he has continued symptomatology since service.  His main contention is that it is related to in-service herbicide agent exposure during service in Vietnam or, in the alternative, to exposure to secondhand smoke and fuel during service.

However, records do not reflect problems relating to his mucoepidermoid carcinoma until the 1990s.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the Board finds that the Veteran was not diagnosed with mucoepidermoid cancer until more than 25 years after service.  This lengthy period of time without complaints or treatment, while not dispositive, is a factor that weighs against the finding that the hearing loss has existed since service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

The weight of the evidence does not establish a diagnosis of mucoepidermoid cancer within one year from service separation in 1972.  Thus, service connection on a presumptive basis under 38 C.F.R. § 3.307 (a) is not warranted.

The Board finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of mucoepidermoid cancer either during active service or continuously since service separation.  Thus, service connection on a presumptive basis under 38 C.F.R. § 3.303 (b) is not warranted.

Finally, there is no competent medical evidence to that the Veteran has mucoepidermoid cancer that is related to his service, including exposure to an herbicide agent, secondhand smoke, or fuel.

The Board has taken the contention that the Veteran's mucoepidermoid cancer was caused by his service (this was the basis of the Board's remand in order to address this medical question).  The Veteran himself has related his mucoepidermoid cancer to active service.  The Veteran's own assertions are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about complex medical matters.  An opinion of etiology would require medical knowledge and expertise.  Although lay persons are competent to provide opinions on some medical issues, See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the cause of mucoepidermoid cancer falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  There is no evidence that the Veteran has medical expertise or training and he has neither provided nor identified any medical evidence to support his contentions.  There is no competent evidence to establish a relationship between the Veteran's current mucoepidermoid cancer and his period of active service.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

III.  Increased Rating Claim

As stated in the Introduction, in October 2014 the Board denied a disability rating in excess of 10 percent for right knee strain with DJD for the period prior to March 21, 2011; and entitlement to a rating in excess of 10 percent for right knee strain with DJD, status-post arthroscopic meniscectomy for the period from July 1, 2011.

The Veteran appealed that decision to the Court.  The parties submitted a JMPR and the Court issued an Order on July 2015 which incorporated the JMPR and vacated the Board's October 2014 decision, to the extent that it denied an evaluation in excess of 10 percent for right knee strain with DJD from July 1, 2011.  The parties did not contest that portion of the Board's decision that denied an evaluation in of 10 percent for right knee strain with DJD for the period prior to March 21, 2011.

In the JMPR, the Parties directed the Board to provide further explanation of the finding that the Veteran did not have compensable instability of the right knee, given the Veteran's October 2013 statement that his right knee was "quite unstable."  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  
Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint.  VAOPGCPREC 09-04.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a noncompensable rating is assigned when extension of the knee is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is assigned when extension is limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 50 degrees. 

Degenerative arthritis is evaluated under Diagnostic Code 5003.  Degenerative arthritis established by radiologic findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. Diagnostic Code 5003 further states that, where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991). 

Where a Veteran has degenerative joint disease which is evaluated under Diagnostic Code 5003, a separate, compensable evaluation may be assigned under Diagnostic Code 5257 or 5258 if there are concomitant symptoms, such as knee instability or subluxation. 

Diagnostic Code 5257 rates impairment based on recurrent subluxation or lateral instability of the knee, and provides a 10 percent evaluation where there is evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's General Counsel has interpreted that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97. 

In VAOPGCPREC 9-98, the VA General Counsel further explained that, when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating. 

In VAOPGCPREC 9-2004, the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).

For the period on appeal the Veteran's right knee strain with DJD status post meniscectomy is rated as 10 percent disabling from July 1, 2011 to June 5, 2016, and 20 percent disabling from June 6, 2016 to December 4, 2016.

In a December 2016 statement, the Veteran requested a rating of 30 percent under Diagnostic Code 5261 given the functional impact of his right knee disability or a 30 percent rating under Diagnostic Code 5257 due to severe lateral instability, which he would accept as a fully favorable outcome.

In a January 2017 rating decision the Veteran was awarded a temporary total disability rating based on convalescence from December 5, 2016 to February 1, 2018, for a right knee arthroscopy under Diagnostic Code 5055, knee replacement.  Medical records from this period of convalescence (from December 5, 2016 to the present) will not be considered because the Veteran is already in receipt of a total disability evaluation during this time.

Turning to the merits of the claim, in August 2011, the Veteran testified that he had difficulty with prolonged standing.  After standing on his right leg for an entire day in the classroom, he ended up hobbling out to his car.  He testified that he taught culinary arts.  He ran two classes, three hours each, with both lab and lecture.  He said that his doctor indicated that his right knee disability had worsened to the point where he could no longer teach.  He then clarified that he had a very difficult time continuing to do his job.

On August 2011 VA examination, the Veteran complained of pain with swelling of the right knee.  Flare-ups caused decreased walking and standing.  Upon range of motion testing, flexion was to 140 degrees or greater, with no objective evidence of painful motion.  No limitation of extension and no pain during extension were shown.  Repetitive motion testing did not reveal additional limitation of motion.  There was no functional loss of the right leg.  He experienced tenderness or pain to palpation for joint line or soft tissues.  Muscle strength testing and joint stability tests were normal.  There was no evidence of recurrent patellar subluxation/dislocation.  However, he had a meniscal tear and frequent episodes of joint locking and joint pain.  He had a history of meniscectomy in March 2011 with residual pain and swelling.  There was x-ray evidence of arthritis, but there was no X-ray evidence of patellar subluxation.  There was evidence of a right meniscus tear and an arthroscopy revealed chondromalacia patellae.  

With regard to employment, the right knee disability was noted to impact his ability to work in that decreased standing and walking, but he was still working full-time as a cooking instructor at that time.  The examiner diagnosed right knee strain, chondromalcia patellae, and right meniscus tear.

In an October 2013 statement, the Veteran stated that his right knee was "quite unstable." 

On December 2013 VA examination, the Veteran presented after undergoing a meniscectomy 18 months ago.  Prolonged walking caused swelling.  He complained of flare-ups that impacted walking and standing, but did not cause weakness, fatigability, loss of motion, or incoordination.  Joint stability tests were normal.

Upon range of motion testing, flexion was to 140 degrees or greater, with no objective evidence of painful motion.  No limitation of extension and no pain during extension were shown.  Repetitive motion testing did not reveal additional limitation of motion.  The VA examiner noted functional loss or functional impairment manifested by interference with sitting, standing, and weight-bearing activities.  There was no tenderness or pain to palpation.  Strength and instability testing were clinically normal.  No evidence or history of recurrent patellar subluxation or dislocation was found.  The Veteran had no history of "shin splints" or any other tibial or fibular impairment.  The VA examiner noted that the Veteran has a meniscectomy due to meniscal tear in March 2011, but determined that no residual signs or symptoms due to the meniscectomy were shown.  No other history or symptoms of knee surgeries were shown.  The VA examiner reported that the Veteran had surgical scars, none of which were painful or unstable.  The total area of all related scars was not greater than 39 square cm (6 square inches).  The Veteran did not use assistive devices as a normal mode of locomotion.  X-ray findings did not reveal degenerative or traumatic arthritis, although the VA examiner noted that arthritis was found during the March 2011 right knee surgery.  No patellar subluxation was found. 

The VA examiner diagnosed right knee strain with DJD, chondromalacia patella, and a right meniscus tear.  The examiner opined the right knee disability impacted the Veteran's ability to work, in that prolonged standing and walking aggravated the knee. 

On April 2014 VA examination, the Veteran reported daily pain with crepitus and occasional swelling.  He was only able to walk up to one mile with limited use of stairs and ladders.  He reported that flare-ups decreased his ability to walk by 75 percent for three or four days.  Upon range of motion testing, right knee flexion was to 140 degrees, but was limited by pain to 90 degrees.  Right knee extension was not limited, and there was no objective evidence of painful motion.  Range of motion was not limited additionally by repetitive-use testing.  The VA examiner did find functional loss or impairment manifested by pain on movement and disturbance of locomotion.  Tenderness and pain to palpation was found.  Strength and stability testing was clinically normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran has never had "shin splints" or any other tibial or fibular impairment.  The examiner noted the Veteran's March 2011 meniscectomy and indicated that the residual was pain.  The examiner noted surgical scars that were unchanged from the December 2013 examination.  The Veteran did not use assistive devices.  X-ray findings revealed degenerative arthritis of the right knee.  The VA examiner concluded that there was no additional weakness, fatigability, incoordination, decreased range of motion, or loss of joint function with repetitive use or flare-ups.  The examiner opined that the Veteran's right knee disability impacted his ability to work in an occupation that required prolonged standing and walking, but should not affect sedentary work.

VA treatment records include a March 2016 right knee X-ray examination which indicated mild/moderate degenerative changes involving the right knee.

A May 2016 report indicated a history of multiple surgeries on his right knee including arthroscopic debridement.  He stated that his knee felt better, but he had daily pain with walking and sometimes at rest.  On examination there was no erythema.  There was tenderness to palpation on the medial and lateral joint line, specifically on the lateral joint line.  Range of motion testing indicated a 15 degree flexion contracture.  The knee was stable to varus and valgus stresses.  Imaging indicated significant lateral joint line arthritis with bone-on-bone changes, including cystic changes and osteophytes.  There was also arthritis of the patellofemoral joint.  The assessment was significant DJD of the right knee with bone-on-bone lateral compartment.  He was allowed to move forward with a TKA.

Pursuant to the Board's December 2015 remand, on June 2016 VA knee and lower leg conditions Disability (DBQ) examination the Veteran presented with a history of bone-on-bone right knee and a total knee replacement was recommended.  He occasionally took Tylenol, but avoided NSAIDs due to past side effects.  He had daily flares of throbbing and aching right knee pain rated a 7 out of 10 on the pain scale.  However, no weakness or instability of the right knee was described by the Veteran.  He had frequent crepitus in the right knee, but there was no locking or giving way.  However, he was unable to climb or squat due to right knee pain.  Activities requiring climbing or squatting (such as arising from commode/climbing) caused a lot of pain.  Frequent right knee swelling occurred with prolonged standing or walking.  Effusion was severe and chronic.

During flares, he got off of his feet for short periods of time until pain resolved.  He had pain, weakness, and loss of motion of the right knee with flares, but there was no discoordination.

Range of motion of the right knee indicated flexion from 10 to 105 degrees and extension from 105 to 15 degrees.  With regard to functional loss, range of motion caused problems with activities requiring climbing or squatting.  There was pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue; there was mild tenderness in the joint line directly related to the service-connected right knee.  There was objective evidence of crepitus.

He was able to perform repetitive use testing with at least three repetitions, but there was no additional functional loss or range of motion after three repetitions.  Pain, weakness, fatigue, and lack of endurance significantly limited his functional ability with repeated use over a period of time.  Muscle strength testing was normal.  Joint stability tests indicated no history of recurrent subluxation or lateral instability, but there was chronic effusion with intermittent flares.  Anterior, posterior, medial and lateral instability tests were normal.  It was noted that he underwent a meniscectomy in 2011.  

He was able to extend his right knee to 15 degrees with pain at 15 degrees.  He could flex his right knee to 105 degrees with pain at 105 degrees.  There was no laxity knee with anterior or medial lateral stressing.  There was a large effusion of the right knee and healed arthroscopic scars.  There was no ankylosis or lateral subluxation of true instability on examination.  The examiner diagnosed right knee strain, right knee meniscal tear, and arthritic conditions.

With regard to his ability to perform any type of occupational tasks due to his right knee disability, there were no sedentary restrictions.  He could stand only 10 minutes due to pain as opposed to weakness.  In the morning, he could walk one block, but only 100 feet in the evening due to pain.  Flare-ups caused weakness.  He avoided climbing and squatting with the right knee due to pain.  He noticed symptoms of weakness in the right knee if he started to climb or stand from a sitting position.  However, weakness cleared when standing from a seated position over a brief period of time.  There was no true subluxation or lateral instability.

With specific regard to right knee instability, the examiner commented that no instability was found clinically on examination.  Subluxation or lateral instability was not found clinically on examination or historically.  Functionally, he was able to ambulate short distances on his own as long as he was walked at a slow pace.  He had adequate strength to ambulate short distances on his own.  Loss of endurance was noted during flares or when initially rising from a seated position.  He had good coordination with lower extremities in general.  He used a walker or cane if he walked distances of a block.  Feelings of instability manifested as weakness with painful flares or standing from a sitting position as the knee weakened and he felt like it would give way.  He was able to ambulate short distances. 

The examiner concluded that considering all of the above, the Veteran could perform sedentary work considering all of his service-connected physical disabilities based on his history.  The examiner also stated that the Veteran would likely have a TKA in the near future and would be unable to work for a period of time following the knee surgery.


Entitlement to an increased rating from July 1, 2011 to June 5, 2016

Based upon a review of the evidence, the Board concludes that a rating in excess of 10 percent for the service-connected right knee DJD is not warranted at any time from July 1, 2011 to June 5, 2016.  In order for a disability evaluation in excess of 10 percent to be assigned under Diagnostic Code 5260, flexion of the knee must be limited to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Here, the Board finds no basis for assigning a rating in excess of 10 percent under Diagnostic Code 5260 for this time period.  

The weight of the evidence shows that the Veteran has demonstrated flexion of the right knee well beyond 30 degrees on every occasion range of motion has been tested during the time period of July 1, 2011 to June 5, 2016. 

After review of all the evidence, lay and medical, the Board finds that, for the period from July 1, 2011 to June 5, 2016, the Veteran's right knee disability has been manifested by pain and no limitation of flexion or limitation of extension.  VA examinations in August 2011 and December 2013 show full range of motion of the right knee.  Accordingly, the criteria for a disability rating in excess of 10 percent under Diagnostic Code 5260 (limitation of flexion to 45 degrees) have not been met or more nearly approximated.  The lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support a rating in excess of 10 percent under Diagnostic Code 5260 (limitation of flexion) for the right knee disability.  38 C.F.R. § 4.71a.

The schedular rating criteria specifically provide a 10 percent rating for such noncompensable limitation of motion due to painful arthritis Diagnostic Code 5003.  A 10 percent rating under Diagnostic Code 5003 recognizes the actually painful motion of a joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (providing that a veteran is entitled to a minimum compensable rating for such symptomatology as pain that limits motion to a noncompensable degree), and incorporates the rating principles recognizing limitations of motion and function outlined at 38 C.F.R. § 4.59 with the assignment of a 10 percent rating.  See also DeLuca; Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40  and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  The weight of the evidence shows no additional limitation of flexion or extension of the right knee due to pain or other symptoms.  As noted the 2011 and 2013 VA examination reports document full range of motion of the right knee.  The Board finds that the Veteran's current 10 percent disability rating for the right knee disability takes into consideration and incorporates the functional loss and impairment due to pain, tenderness, and flare-ups.  The right knee disability has not been shown to produce additional impairment of extension or flexion due to pain or functional loss that would warrant ratings higher than 10 percent.  See DeLuca; supra.  As noted, the Veteran had flexion of the knee is well beyond 30 degrees when considering pain and functional loss.  The current functional impairment of the right knee and the symptoms of pain are encompassed in the current 10 percent rating under Diagnostic Code 5260.  Thus, on this record, a higher disability evaluation under Diagnostic Code 5260 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Based on the evidence discussed above, the Board finds that the 10 percent disability rating is appropriate under Diagnostic Code 5003 for the Veteran's noncompensable limitation of motion due to painful arthritis of the right knee for the rating period from July 1, 2011 to June 5, 2016.  A higher rating under Diagnostic Code 5003 is not warranted, because the weight of the evidence does not show involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.

Under Diagnostic Code 5261, a 10 percent or higher disability evaluation is warranted for extension limited to 10 degrees or more.  The evidence shows that from July 1, 2011 to June 5, 2016, there was full extension of the right knee.  To that end, VA examinations in August 2011, December 2013 and April 2014 revealed no limitation of extension.  The right knee disability has not been shown to produce additional impairment of extension due to pain or functional loss that would warrant a rating higher than 10 percent.  See DeLuca; supra.  As noted, the Veteran has full extension in the right knee when considering pain and functional loss.  Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40  and 4.45 is not warranted.  As noted, for the time period in question, the Veteran is already receiving the minimum compensable rating for pain.  38 C.F.R. § 4.59.  Thus, on this record, a higher disability evaluation under Diagnostic Code 5261 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

In this regard, the Board notes that in a December 2016 statement, the Veteran requested a rating of 30 percent under Diagnostic Code 5261 given the functional impact of his right knee disability.  However, in order to warrant the assignment of the next higher rating of 30 percent, extension would have to be limited to at least 20 degrees.  However, there is no objective evidence of record from July 1, 2011 to June 5, 2016 which indicates a finding of right knee extension limited to 20 degrees.  Accordingly, a rating of 30 percent for limitation of extension is not warranted from July 1, 2011 to June 5, 2016.

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating for the time period in question.  There is no evidence of ankylosis of the right knee.  Therefore, Diagnostic Code 5256 is not for application.  There is no evidence of impairment of the tibia and fibula; or genu recurvatum.  Thus, Diagnostic Codes 5262 and 5263 are not for consideration. 

With regard to whether the Veteran has instability of the right knee manifesting in a compensable disability under Diagnostic Code 5257, the Court ordered the Board to provide further explanation of its finding in the now vacated October 2014 decision that the Board provide further explanation of the finding that the Veteran did not have compensable instability of the right knee, given the Veteran's October 2013 statement that his right knee was "quite unstable."  However, the Veteran's subjective complaints of instability are not supported by the objective evidence of record.  Joint stability tests on VA examination in August 2011, December 2013, April 2014, and June 2016 were all normal.  In addition, the June 2016 VA examination report indicates that the VA examiner stated that the Veteran had "feelings of instability" manifested as weakness with painful flares or standing from a seated position during which the knee weakened and he felt like it would give way.  However, the VA examiner found no evidence of laxity.  

The Board has considered the December 2016 statement in which the Veteran requested a rating of 30 percent under Diagnostic Code 5257 due to severe instability which he would accept as satisfying his appeal.  However, the weight of the competent and credible evidence does not support a compensable rating for instability of the right knee.  In this regard, the Board finds that the specific findings by the trained health care professionals who conducted the VA examinations August 2011, December 2013, April 2014, and June 2016 VA examinations are of greater probative value than the Veteran's lay assertions and subjective complaints.  

Although the Veteran, as a lay person, is competent to describe observable symptoms such as pain and he may be competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to whether there is instability in a knee joint falls outside the realm of common knowledge of a lay person.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Some medical issues require specialized training for a determination as to diagnosis and severity; therefore such issues are not susceptible of lay opinions on etiology.  While a Veteran might be able to describe sensations of weakness or instability in a knee, an opinion as to whether there is instability or subluxation in a knee joint requires medical expertise, and is based on specific clinical testing and a knowledge of the complexities of the musculoskeletal system.  The Veteran is not shown to possess this knowledge or expertise.  As such, the Board finds that the medical evidence described above is more probative than the Veteran's own assertion that he experienced instability in his right knee joint; and, therefore, the objective medical evidence and testing is found to outweigh the Veteran's own lay statements.  As discussed in detail above, the weight of the medical evidence establishes no instability of the right knee.  Thus, a separate or higher rating is not warranted for the right knee under Diagnostic Code 5257.  

Similarly, Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  There is no evidence the Veteran has undergone a knee replacement prior to December 5, 2016.  Thus, Diagnostic Code 5055 is not for application.  38 C.F.R. § 4.71a.

With regard to the Veteran's right knee disability, the Veteran is competent to report complaints of pain, weakness, and numbness as these observations come to them through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings.  He is not, however, competent to identify a specific level of disability of the Veteran's right knee disability according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the periods on appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for the period from July 1, 2011 to June 5, 2016 for the right knee disability under Diagnostic Codes 5260 or 5261.  

The Board has considered VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The Board finds that a separate 10 percent rating is not warranted for the right knee under Diagnostic Code 5257 from July 1, 2011 to June 5, 2016 because the weight of the evidence fails to establish instability or subluxation of the knee.  The VA examinations did not detect instability or subluxation of the knee.  There are no objective findings of instability or subluxation in the knee at any time during the entire appeal period.  A separate compensable rating for limitation of extension of the right knee pursuant to VAOPGCPREC 9-2004 is not for application for the time period of July 1, 2011 to June 5, 2016 because there has been full extension of the knee for this time period.

The Board has also considered whether a separate rating is warranted under Diagnostic Codes 5258 or 5259.  Under 38 C.F.R. § 4.71a , Diagnostic Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent rating is assigned for symptomatic removal of symptomatic semilunar cartilage.  Semilunar cartilage is synonymous with the meniscus. 

The Board finds that a separate rating of 10 percent for the Veteran's right knee meniscectomy is warranted.  The medical evidence of record shows that the Veteran underwent a meniscectomy in the right knee in March 2011.  There is evidence of residuals of the meniscectomy.  The August 2011 VA examination report indicates that the residual symptoms of the meniscectomy was pain and swelling, and frequent episodes of locking and pain.  The December 2013 VA examination report indicates that the Veteran had no residual symptom of the meniscal tear but he continued to report swelling.  The April 2014 VA examination report indicates that the Veteran reported having crepitus and swelling in the right knee.  The June 2016 VA examination report indicates that the Veteran reported having crepitus and frequent swelling in the right knee.  The VA examiner noted severe effusion.  The VA examiner noted that the pain was a residual of the meniscectomy.  

Affording the Veteran all reasonable doubt, these symptoms appear differentiated from the 10 percent rating limitation of motion due to arthritis currently assigned.  While the VA examiner in 2016 noted that pain was a symptom of the meniscectomy, the medical evidence also shows symptom of swelling and effusion.  For these reasons, the Board finds that a separate 10 percent rating for symptomatic removal of semilunar cartilage is warranted for the right knee disability from July 1, 2011 to June 5, 2016.  The appeal is granted to that extent.  

The Board has also considered Diagnostic Code 5258 which provides for a 20 percent rating for dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  However, the evidence demonstrates that the Veteran has a history of meniscectomy on his right knee.  As the Veteran's right meniscus has been surgically repaired and is not dislocated as contemplated under Diagnostic Code 5258, this code does not apply.

In sum, the Board finds that, from July 1, 2011 to June 5, 2016, a disability rating in excess of 10 percent is not warranted for the Veteran's right knee DJD and a separate compensable rating is not warranted based upon instability of the right knee or limitation of extension.  However, a separate 10 percent rating is warranted under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage and the appeal for an increased rating is granted to that extent.  

Entitlement to an increased rating from June 6, 2016 to December 4, 2016

Based upon a review of the evidence, the Board concludes that a rating in excess of 20 percent for the service-connected right knee DJD is not warranted from June 6, 2016 to December 4, 2016.  Here, the Board finds no basis for assigning a rating in excess of 20 percent under Diagnostic Code 5260 for this time period.  The weight of the evidence shows that the Veteran has demonstrated flexion of the right knee well beyond 15 degrees during the time period of July 1, 2011 to June 5, 2016.  The June 2016 VA examination show right knee flexion no worse than 105 degrees, with symptoms otherwise unchanged.  Accordingly, the criteria for a disability rating in excess of 20 percent under Diagnostic Code 5260 have not been met or more nearly approximated.  

Under Diagnostic Code 5261, a 30 percent or higher disability evaluation is warranted for extension limited to 20 degrees or more.  The evidence shows that from June 6, 2016 to December 4, 2016, extension of the right knee was limited to no more than 15 degrees.  This finding warrants no more than a 20 percent rating since June 6, 2016.  

In this regard, the Board notes that in a December 2016 statement, the Veteran requested a rating of 30 percent under 5261 given the functional impact of his right knee disability.  However, in order to warrant the assignment of the next higher rating of 30 percent, extension would have to be limited to at least 20 degrees.  However, there is no objective evidence of record during either period on appeal which indicates a finding of right knee extension limited to 20 degrees.  Accordingly, a rating of 30 percent for limitation of extension is not warranted. 

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  The weight of the evidence shows no additional limitation of flexion or extension of the right knee due to pain or other symptoms for the time period in question.  The June 2016 VA examination report indicates that pain was considered when range of motion testing was performed.  The Board finds that the Veteran's current 10 percent disability rating for the right knee disability takes into consideration and incorporates the functional loss and impairment due to pain, tenderness, and flare-ups.  The right knee disability has not been shown to produce additional impairment of extension or flexion due to pain or functional loss that would warrant ratings higher than 20 percent.  See DeLuca; supra.  The current functional impairment of the right knee and the symptoms of pain are encompassed in the current 20 percent rating under Diagnostic Code 5261.  

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating for the time period in question.  There is no evidence of ankylosis of the right knee.  Therefore, Diagnostic Code 5256 is not for application.  There is no evidence of impairment of the tibia and fibula; or genu recurvatum.  Thus, Diagnostic Codes 5262 and 5263 are not for consideration. 

The Board finds that a separate or higher rating is not warranted for right knee instability under Diagnostic Code 5257.  The Board has considered the December 2016 statement in which the Veteran requested a rating of 30 percent under Diagnostic Code 5257 due to severe instability which he would accept as satisfying his appeal.  However, the weight of the competent and credible evidence does not support a compensable rating for instability of the right knee.  In this regard, the Board finds that the specific findings by the trained health care professionals who conducted the VA examinations August 2011, December 2013, April 2014, and June 2016 VA examinations are of greater probative value than the Veteran's lay assertions and subjective complaints.  Joint stability tests on VA examination in August 2011, December 2013, April 2014, and June 2016 were all normal.  In addition, the June 2016 VA examination report indicates that the VA examiner stated that the Veteran had "feelings of instability" manifested as weakness with painful flares or standing from a seated position during which the knee weakened and he felt like it would give way.  However, the VA examiner found no evidence of laxity.

Similarly, Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  There is no evidence the Veteran has undergone a knee replacement prior to December 5, 2016.  Thus, Diagnostic Code 5055 is not for application.  38 C.F.R. § 4.71a.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for the period from June 6, 2016 to December 4, 2016 for the right knee DJD under Diagnostic Codes 5260 or 5261.  

The Board has considered VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The Board finds that a separate 10 percent rating is not warranted for the right knee under Diagnostic Code 5257 from June 6, 2016 to December 4, 2016 because the weight of the evidence fails to establish instability or subluxation of the knee.  The VA examinations did not detect instability or subluxation of the knee.  There are no objective findings of instability or subluxation in the knee at any time during the entire appeal period.  A separate compensable rating for limitation of flexion of the right knee pursuant to VAOPGCPREC 9-2004 is not for application for the time period from June 6, 2016 to December 4, 2016 because there were no findings of compensable limitation of flexion of the right knee and the 20 percent rating assigned contemplated the symptoms of pain and painful motion.  VA's general counsel held that separate rating could be assigned under Diagnostic Code 5260, limitation of flexion, and Diagnostic Code 5261, limitation of extension, for disability of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Significantly, however, the examples given indicated that VA's general counsel was assuming that there was compensable limitation in both planes.  Id. at 4.  Moreover, 38 C.F.R. § 4.59, which provides for a compensable rating for joint pain pursuant for orthopedic disabilities rated under diagnostic codes containing a 10 percent rating,  Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015), refers to entitlement "to at least the minimum compensable rating for the joint").    

The Board has also considered whether a separate rating is warranted under Diagnostic Codes 5258 or 5259.  The Board finds that a separate rating of 10 percent for the Veteran's right knee meniscectomy is warranted from June 6, 2016 to December 4, 2016.  The medical evidence of record shows that the Veteran underwent a meniscectomy in the right knee in March 2011.  There is evidence of residuals of the meniscectomy.  The June 2016 VA examination report indicates that the Veteran reported having crepitus and frequent swelling in the right knee.  The VA examiner noted severe effusion.  The VA examiner noted that the pain was a residual of the meniscectomy.  

Affording the Veteran all reasonable doubt, these symptoms appear differentiated from the 20 percent rating for limitation of motion due to arthritis currently assigned.  While the VA examiner in 2016 noted that pain was a symptom of the meniscectomy, the medical evidence also shows symptom of swelling and effusion.  For these reasons, the Board finds that a separate 10 percent rating for symptomatic removal of semilunar cartilage is warranted for the right knee disability from June 6, 2016 to December 4, 2016.  The appeal is granted to that extent.  

The Board has also considered Diagnostic Code 5258 which provides for a 20 percent rating for dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  However, the evidence demonstrates that the Veteran has a history of meniscectomy on his right knee.  As the Veteran's right meniscus has been surgically repaired and is not dislocated as contemplated under Diagnostic Code 5258, this code does not apply.

In sum, the Board finds that, from June 6, 2016 to December 4, 2016, a disability rating in excess of 20 percent is not warranted for the Veteran's right knee DJD and a separate compensable rating is not warranted based upon instability of the right knee or limitation of flexion.  However, a separate 10 percent rating is warranted under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage and the appeal for an increased rating is granted to that extent.  

Extraschedular considerations

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from the Veteran's right knee disability.  The criteria reasonably describe the Veteran's disability level and symptomatology.  The level of severity of the Veteran's knee disabilities is adequately contemplated by the applicable diagnostic criteria, and the schedular rating criteria provide higher ratings for more severe knee symptomatology.  The diagnostic codes pertinent to rating a knee disability rate the knee disability based upon symptoms of limitation of motion, instability or subluxation, ankylosis, and dislocation or removal of knee cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5261.  Separate ratings are possible for knee symptoms such as instability in addition to a rating for limitation of motion.  Moreover, the governing regulations provide flexibility within the schedular rating criteria by allowing VA to assess how the Veteran's knee symptomatology in its totality functionally limits the Veteran's use of his knee.  In so doing, the Board necessarily takes into account all of the Veteran's knee related symptomatology.  As such the schedular rating criteria reasonably describe the Veteran's knee disability, and consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration.

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 38 C.F.R. § 3.321 (b)(1) is not warranted in this case.

The claim for TDIU is addressed in the remand below.


ORDER

Service connection for mucoepidermoid carcinoma, to include as due to Agent Orange, secondhand smoke, and fuel exposure, is denied.

An increased disability rating in excess of 10 percent for right knee degenerative joint disease from July 1, 2011 to June 5, 2016, and a disability rating in excess of 20 percent from June 6, 2016 to December 4, 2016, is denied.

For the time period of the appeal from July 1, 2011 to December 4, 2016, a separate compensable disability rating for instability of the right knee is denied.   

For the time period of the appeal from July 1, 2011 to December 4, 2016, a separate 10 percent disability rating for symptomatic removal of semilunar cartilage of the right knee is granted.  




REMAND

A January 2017 rating decision denied entitlement to an increased rating for postoperative deviated nasal septum with chronic sinusitis and service connection for right hip degenerative arthritis.  The Veteran disagrees with the January 2017 RO decision.  See the notice of disagreement dated in February 2017.  However, the requisite statement of the case has not been issued in response.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board finds that the claim for TDIU is inextricably intertwined with the pending claims for postoperative deviated nasal septum with chronic sinusitis and service connection for right hip degenerative arthritis.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Because adjudication of these claims will potentially affect the TDIU claim, adjudication of the Veteran's TDIU claim is deferred.  The TDIU claim should not be returned to the Board until the increased rating claim and the service connection claims are adjudicated and no longer pending or are certified to the Board for appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a Statement of the Case for the issues of entitlement to an increased rating for postoperative deviated nasal septum with chronic sinusitis and service connection for right hip degenerative arthritis.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

2.  Thereafter, readjudicate the claim for TDIU pursuant to 38 C.F.R. § 4.16(b) in light of all the evidence of record.  If the benefit sought is not granted, the Veteran and his representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


